Title: From George Washington to Lafayette, 18 September 1787
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de

 

My dear Marqs,
Philadelphia Sept. 18th 1787

In the midst of hurry, and in the moment of my departure from this City I address this letter to you. The principal, indeed the only design of it is, to fulfil the promise I made that I would send you the proceedings of the Fœderal Convention as soon as the business of it was closed. More than this, circumstanced as I am at present is not in my power to do. nor am I inclined to attempt it, as the enclosure, must speak for itself & will occupy your thoughts for sometime.
It is the production of four months deliberation. It is now a Child of fortune, to be fostered by some and buffited by others. what will be the General opinion on, or the reception of it, is not for me to, decide, nor shall I say any thing for or against it—if it be good I suppose it will work its way good—if bad it will recoil on the Framers. my best wishes attend you, and yours—and with the sincerest friendship and most Affectionate regard I am ever yours

G. Washington

